UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6692


MICHAEL JEROME WILLIAMS,

                Plaintiff - Appellant,

          v.

JOHN R. NEWHART, Sheriff; LT. SMITH; LT. WHITE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00150-RBS-TEM)


Submitted:   June 14, 2012                   Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Jerome Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Jerome Williams appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Williams v. Newhart, No. 2:12-cv-00150-RBS-TEM (E.D. Va.

Apr. 5, 2012).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and   argument     would   not     aid   the   decisional

process.



                                                                         AFFIRMED




                                       2